Citation Nr: 1021246	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the right posterior 
thigh with peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Residuals of a shell fragment wound to the right 
posterior thigh are manifested by a small scar (3 cm x 0.5 
cm) and a small, retained foreign body.  Based on the type of 
injury, history and complaint, and objective findings, no 
more than moderate muscle impairment is demonstrated.

2.  Medical evidence indicates that the Veteran's shell 
fragment wound of the right posterior thigh includes moderate 
impairment of the popliteal nerve; mild incomplete paralysis 
of the cutaneous branch of the femoral nerve is not currently 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
residuals of a shell fragment wound to the right posterior 
thigh with injury to muscle group XIII have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.55, 4.56, 4.73, Diagnostic Code 5313 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound to the right 
posterior thigh with peripheral neuropathy affecting the 
cutaneous branch of the femoral nerve and the popliteal 
(common peroneal) nerve have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.55, 
4.56, 4.73, Diagnostic Codes 8521, 8526 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
September 2006, prior to the initial adjudication of his 
claims, informed the Veteran of the information necessary to 
substantiate his claims.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  This 
initial letter also informed him of the information necessary 
to establish an effective date or disability rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  However, the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 
2009). 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and which complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was most 
recently afforded a VA examination to assess the current 
severity of his disability in May 2008.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board has found the examination report discussed 
herein to be adequate, as it provided current findings that 
are clearly relevant to the applicable rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2009).  The examination report is thorough 
and supported by the record.  The examination noted above is 
therefore adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

The Veteran is seeking an increased disability evaluation in 
excess of 20 percent for residuals of shell fragment wound to 
the right posterior thigh, with peripheral neuropathy of the 
cutaneous branches of the femoral nerve.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  In this case, the 
evidence of record does not establish additional, distinct 
time periods where the Veteran's service-connected 
disabilities resulted in symptoms that would warrant staged 
ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran's March 2007 rating decision provided two 
separate ratings for the Veteran's residuals of a shell 
fragment wound.  He was afforded a 10 percent rating under 
Diagnostic Code 5313 and a 10 percent rating under Diagnostic 
Code 8526.  The Veteran's disability rating was modified via 
an August 2007 rating decision to 20 percent disabling under 
Diagnostic Code 5313-8521.  At that time, the RO noted that 
the Veteran's injuries affected the same body part (upper 
leg/thigh).  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
rating assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2009).  Diagnostic Code 5313 
pertains to an injury affecting muscle group XIII, while 
Diagnostic Code 8521 pertains to evaluations of the popliteal 
nerve.  38 C.F.R. §§ 4.73, 4,124(a); DCs 5313, 8521 (2009).  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  As to the 
neurological component, the Board has analyzed the 
neurological issue pursuant to Diagnostic Code 8521 for 
peripheral neuropathy of the popliteal nerve.  This analysis, 
as discussed in detail below, serves to reflect not only the 
Veteran's most comprehensive diagnoses to date, but also the 
most applicable rating criteria available.

As noted, the Veteran's service-connected disability is 
currently rated as 20 percent disabling, pursuant to 
Diagnostic Code 5313-8521.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (which concerns paralysis of the 
external popliteal nerve - common peroneal nerve), mild, 
incomplete paralysis warrants a 10 percent rating; moderate, 
incomplete paralysis warrants a 20 percent rating; and, 
severe, incomplete paralysis warrants a 30 percent rating.  
The Board notes that these rating criteria also apply to 
Diagnostic Code 8526, which pertains to disorders of the 
femoral nerve.  See 38 C.F.R. § 4.124a (2009).

The Board notes that the words "slight," "moderate," and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  Rather, it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the Veteran for impairment in earning capacity, functional 
impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5313, which pertains to Muscle Group XIII, 
includes the muscles involved in extension of the hip and 
flexion of the knee; outward and inward rotation of the 
flexed knee; acting with rectus femoris and sartorius 
synchronizing simultaneous flexion of the hip and the knee, 
and extension of the hip and knee.  This diagnostic code 
provides for a 0 percent disability rating where the 
disability is slight; a 10 percent disability rating where 
the disability is moderate; a 30 percent disability rating 
where the disability is moderately severe, and a maximum 40 
percent disability rating where the disability is severe.  
See 38 C.F.R. § 4.73, Diagnostic Code 5313.

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  See 38 C.F.R. § 4.55(b) 
(2009).  The specific bodily functions of each group are 
listed at 38 C.F.R. § 4.73 (2009).

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  See 
38 C.F.R. § 4.55(a) (2009); see also 38 C.F.R. § 4.14 (2009).  

Additionally, the combined evaluation of muscle groups acting 
on a single unankylosed joint must be lower than the rating 
for unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  See 38 C.F.R. § 
4.55(d) (2009).  When compensable muscle group injuries are 
in the same anatomical region, but do not act on the same 
joint, the rating for the most severely injured muscle group 
will be increased by one level, and used as the combined 
evaluation for all affected muscle groups.  See 38 C.F.R. § 
4.55(e) (2009).  Otherwise, for muscle group injuries in 
different anatomical regions (not acting on ankylosed 
joints), each injury is separately rated, and ratings are 
then combined under VA's "combined ratings table" at 38 
C.F.R. § 4.25, for the purposes of determining schedular 
compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56 (2009).  First, 
an open comminuted fracture with muscle or tendon damage will 
be rated as severe, unless (for locations such as the wrist 
or over the tibia) the evidence establishes that the muscle 
damage is minimal.  See 38 C.F.R. § 4.56(a) (2009).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  See 38 C.F.R. § 4.56(b) (2009).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c) (2009).

When determining the severity of musculoskeletal disabilities 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the Veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during 
prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See also 38 
C.F.R. §§ 4.40, 4.45 (2009).

Under diagnostic codes (DC) 5301 to 5323, muscle injuries are 
rated as slight, moderate, moderately severe or severe 
according to criteria based on the type of injury, the 
history and complaint, and objective findings.  See 38 C.F.R. 
§ 4.56(d) (2009).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as denied in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993).  The guidelines take into consideration 
the type of injury, the history and complaints as well as 
objective findings.

The evidence of record indicates that the Veteran suffered a 
shell fragment wound to the right thigh from a grenade on 
September 19, 1969.  Service treatment records indicate that 
the Veteran underwent debridement of wound, which was dressed 
open, then subsequently closed.  The fragment was not 
removed.  He was then transferred to the U.S.S. Repose due to 
persistent stiffness of the right knee and the inability to 
use the limb.  X-rays were unremarkable at that time. It was 
noted that the wound involved a large muscle mass of the 
posterior aspect of the right thigh and would require 
prolonged physiotherapy to regain full strength and range of 
motion of the lower extremity.  See Clinical record, 
September 27, 1969.  The Veteran was subsequently transferred 
to Japan for further evaluation on October 27, 1969.  He was 
provided physical therapy for several weeks and it was 
anticipated that further improvement would result with 
continued physical therapy as an outpatient.  It was also the 
opinion that the fragment in the posterior thigh should not 
be removed and that the deficit resulted from scar tissue 
formation around the nerve rather than from the fragment 
itself.  The diagnosis on discharge was paresis of the right 
common peroneal nerve, secondary to fragment, improved.  

The Veteran's first post-service VA examination to address 
his muscle disabilities was conducted in August 1971.  The 
Veteran reported that his thigh "felt funny" and tingled.  
He also complained of occasional weakness in the muscles of 
the back and thigh, as well as an occasional weakness in the 
left ankle.  He did not describe any sensory loss at that 
time, though he described a tingling, like pins and needles, 
which the examiner labeled as paresthesia in the posterior 
thigh and calf.  

On examination, a scar secondary to a shrapnel wound was 
noted on the posterior lower half of the right thigh.  A 
surrounding area of diminished pinprick sensation, extending 
elliptically to the lateral border of the popliteal space, 
was noted.  There was no weakness to any flexors or extensors 
to the ankles or toes.  There was no evidence of sensory loss 
in terms of touch, position, or vibratory sense.  Gait and 
station were normal, and Romberg test was negative.  
Ultimately, the Veteran was diagnosed with peripheral 
neuropathy, sub-popliteal nerve, right, manifested by 
paresthesias and pinprick diminution distal to the right 
posterior thigh scar, chronic.  See VA examination report, 
August 20, 1971.  

Following the Veteran's July 2006 claim for an increased 
evaluation, he was afforded a VA compensation and pension 
examination in February 2007.  The examiner noted a review of 
the Veteran's claims file.  The Veteran complained of 
numbness, distally, over the years at the lateral right calf.  
At the time of the examination, the Veteran was independently 
ambulatory.  It was noted that the Veteran never had surgery 
to the right lower extremity, and did not require a dorsiflex 
assist.  The Veteran did not report the use of a cane at any 
time since the accident.  He stated that he was able to stand 
and walk for at least an hour without needing to sit down.  
He also reported that, when driving, his right leg would go 
numb after 30 minutes.  The examiner noted a medical report 
from 1976 in which the Veteran's provider noted a history of 
interruption, or at least partial disruption, of the lateral 
femoral cutaneous nerve on the right.  The examiner pointed 
out that this is a sensory nerve which does not involve any 
motor innervation.  

Examination yielded evidence of a scar, slightly atrophic, 
depressed by 0.5 mm, measuring 3 x 1.8 cm.  It was non-tender 
with no edema, keloid formation, or clinical instability.  
Measurements of the thighs were equal six inches above the 
patella, and the Veteran had excellent strength relative to 
the extensor compartment of both ankles, as well as flexor 
compartment of ankles and feet, bilaterally.  Deep tendon 
reflexes were intact and symmetric at the knees and ankles.  
"Patchy" sensory loss was noted along the right lateral 
calf area, and the lateral and dorsal aspect of the right 
foot.  The Veteran had no limp.  Straight leg raise was 
negative, bilaterally, and vibratory sensation was minimally 
diminished at the right ankle.  

The examiner diagnosed the Veteran with a shrapnel wound, 
with injury of the lateral femoral cutaneous branch, anterior 
crural nerve, on the right.  The examiner reiterated that 
this was a sensory nerve only, and there was excellent tone, 
bulk, and strength of the muscles supplied by the sciatic and 
peroneal nerve.  Though a history of falling was noted, the 
examiner stated that the Veteran did not limp, and therefore 
that history is not explained by the examination results.  
See VA examination report, February 12, 2007.

In September 2007, the Veteran underwent an EMG/NCV 
consultation.  At that time, it was noted that the nerve 
conduction study of both feet and legs including the right 
femoral nerve showed electrophysiological evidence consistent 
with peripheral neuropathy affecting motor and sensory nerves 
with peroneal nerves affected much more than tibial nerves or 
right femoral nerve.  An EMG of the right quadriceps showed 
electrophysiological evidence consistent with chronic 
denervation of uncertain cause.  The recommendation was for 
lab investigation into causes of neuropathy including 
diabetes, vascular causes, immune-related causes, and genetic 
causes.  

Additional laboratory tests and other studies were 
subsequently accomplished.  The Veteran then underwent 
another neurology assessment in February 2008.  A history of 
right knee collapse and transient numbness of the left leg 
while driving was noted.  The diagnostic impression was old 
right quadriceps nerve injury; chronic right quadriceps 
denervation possibly from old right left plexus or femoral 
nerve injury-recovered; and possible B12 deficiency.  The 
plan was to repeat some of the tests and laboratory studies, 
and provide the Veteran a physical therapy evaluation for 
possible knee brace and possible right ankle brace to prevent 
falls.  

A February 2008 addendum noted that the examiner reviewed the 
old injury with the Veteran noting that the Veteran reported 
that a grenade fragment had penetrated the right leg and that 
he was not able to extend the leg for some weeks following 
the incident.  After reviewing an x-ray, the examiner 
confirmed that a small fragment (1.8 cm x 0.5 cm) was located 
posterior to the inferior right femur.  On examination, there 
was some sensation to the right leg below the knee, and 
intact sensation above the right knee.  Strength was 
"reasonably good."  The examiner diagnosed the Veteran with 
a sciatic nerve injury, and it was noted that, at times, the 
right ankle and also the right knee "may not be completely 
stable."  The examiner further stated that it was uncertain 
as to why symptoms would come and go almost 40 years 
following the Veteran's in-service injury.  Additional 
testing was recommended to determine whether the Veteran had 
neuropathy in addition to the old traumatic nerve injury 
which appeared to be in the distal sciatic nerve although he 
also noted that it could be the popliteal nerve near its 
origin from the sciatic nerve.  See VA examination report, 
February 19, 2008.

In April 2008, the Veteran reported with transient weakness 
in the right leg.  Following extensive neurological testing, 
the VA examiner noted prolongation of the right peroneal 
distal motor latency, with severely diminished peroneal 
compound motor action potential amplitudes.  There was 
significant slowing of the proximal peroneal motor conduction 
velocity.  There was no response from the crural nerve 
sensory study.  The examiner concluded that the abnormal 
study suggested axonal and demyelinating peripheral 
neuropathy of both lower extremities, although the examiner 
also noted that the right peroneal nerve seemed to be 
affected somewhat out of proportion to the other nerves.  It 
was noted that, otherwise, the neuropathy was symmetrical.  
See Report, April 17, 2008.

The Veteran was afforded an additional VA examination in May 
2008.  The Veteran reported that his leg had been "giving 
out" more frequently, several times per week, especially on 
uneven ground.  He also stated that his ankle would twist on 
uneven ground, resulting in foot drop, but that generalized 
weakness of the leg was present, which increased with 
increased use.  The Veteran also reported a throbbing pain, 
on a random basis.  Flare-ups of pain were also noted, and 
these flare-ups could occur two to three times per day or 
night.  The duration of the flare-ups could be up to 30 
minutes, with a pain of 10/10.  He complained of experiencing 
at least seven to eight falls per week.  The Veteran was not 
on medication for pain, instead opting for massage treatment.  
The Veteran stated that limitation of motion occurred when 
weakness was experienced.  

The examiner confirmed that the Veteran's shrapnel wound 
involved muscle group XIII.  It was noted that the injury did 
not result in bone fracture or vascular damage.  Instead, the 
biceps femoris muscle was affected.  The Veteran stated that 
he could walk one tenth of a mile without pain or weakness.  
However, he did not use a brace or cane for ambulation, and 
the examiner noted that his gait was normal.  

On examination, the Veteran's scar was 3 cm x 0.5 cm.  
Minimal tissue loss was observed, but there was no missing 
muscle mass.  There was no tenderness or increased 
sensitivity at the scar site.  There were no adhesions.  The 
examiner also stated that there was no damage to the tendon, 
bone, or joint.  However, nerve damage was noted, and 
documented by an EMG.  There was no muscle atrophy.  Muscle 
strength of the right upper leg was 5/5, and the lower leg 
was 4.5/5 and in the foot 4/5.  There was no muscle 
herniation or loss of muscle function.  However, the examiner 
noted that the muscles of the lower leg became weakened with 
continued use and would give out.  On examination, however, 
repetitive bending of the knee did not increase pain, 
weakness, fatigability, incoordination.  

Neurologically, light touch was present in the right thigh 
and, though felt in the lower leg, was diminished.  
Temperature sensation was present in the thigh, but 
diminished in the lower leg.  Vibratory sensation was not 
felt in the lower leg.  There was no increased limitation of 
the hip, knee, or foot functioning due to pain, fatigue, 
weakness, or incoordination during the examination following 
repetitive movements.  The examiner noted that the specific 
nerves involved were the tibial and proximal peroneal and 
crural nerves.  The diagnosis was paralysis of the external 
popliteal nerve with residuals of pain, weakness, and 
fatigability.

In a June 2008 VA outpatient treatment report, the Veteran 
reported episodes in which the right leg suddenly became weak 
and gave out, with all muscle tone lost in the leg.  The 
examiner was not able to identify the exact cause of the 
problem, though it was stated that it may be the result of 
scarring of an old sciatic nerve injury.  A sensory 
examination was normal, as was coordination and gait.  An 
ankle brace was recommended due to repeated falling, and an 
MRI was recommended to rule out a prior stroke.  The Veteran 
was diagnosed with right leg weakness, as well as 
polyneuropathy.  See Report, June 3, 2008.

A September 2008 neurology note indicated that the Veteran 
was seen for follow-up of right leg weakness which was 
thought to be due to an old right leg injury with sciatic 
nerve injury and superimposed B12 deficiency.  His right leg 
weakness was noted to continue and although mild in degree, 
he reported that he still lost his balance several times per 
week.  Motor examination was normal except for mild weakness 
of the right quadriceps.  Tone was normal; deep tendon 
reflexes were 2+, trace in the right ankle.  Sensory 
examination was normal, and coordination and gait were 
normal.  The impression was right leg weakness, 
polyneuropathy and B12 neuropathy.  A September 2008 VA 
outpatient report stated that the Veteran's right leg 
weakness may be the result of knee instability.  See Report, 
September 10, 2008.  A knee brace was requested from 
Prosthetics as recommended by Neurology in September 2008.  
In March 2009, the Veteran continued to be seen for 
evaluation, in pertinent part, of chronic lower extremity 
pain.  Tramadol was noted to be helpful to pain.

The Board notes that the Veteran's service-connected 
disability is characterized as involving injury to muscle 
group XIII and injury to the cutaneous branches of the 
femoral nerve.  However, the Board notes that there is 
significant medical evidence including service treatment 
records documenting the original injury that indicates that 
there was also some nerve injury to the external popliteal 
(common peroneal) nerve which appears to be causing some of 
the weakness in the lower leg.  As such, these manifestations 
of the original injury must be considered by the Board in 
rating the residuals of the Veteran's shell fragment injury 
to the right thigh.

Here, the Board has determined that the Veteran's 
neurological symptoms of the popliteal nerve reflect a 
severity which is no more than moderately disabling.  The 
Veteran complained of numbness, distally, at the lateral 
right calf during each VA examination.  However, during both 
examinations, the Veteran was independently ambulatory.  In 
February 2007, he had no limp, and vibratory sensation was 
minimally diminished at the right ankle.  "Patchy" sensory 
loss was noted along the right lateral calf area, and the 
lateral and dorsal aspect of the right foot.  While the April 
2008 VA examiner noted prolongation of the right peroneal 
distal motor latency, with severely diminished peroneal 
compound motor action potential amplitudes, a June 2008 
sensory examination was normal, as was coordination and gait.  
The weakness in the right lower extremity has been described 
as "transient."

As such, when viewing the evidence in its totality, the Board 
finds a 20 percent rating is applicable for moderate 
incomplete paralysis, as evidence to date does not reflect 
neurological symptomatology to demonstrate severe incomplete 
paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2009).

As for Diagnostic Code 8526, pertaining to the femoral nerve, 
current findings do not reflect even mild incomplete 
paralysis.  As noted, in 1971 there was no evidence of 
sensory loss in terms of touch, position, or vibratory sense.  
In February 2008, intact sensation above the right knee was 
shown on objective testing.  In May 2008, temperature 
sensation was present in the thigh, and the examiner noted 
that the specific nerves involved were the tibial and 
proximal peroneal and crural nerves.  Therefore, although the 
record does reflect a neurological disability in the right 
leg, current evidence does not demonstrate a mild disability 
to the femoral nerve.  See Diagnostic Code 8526.

The Board notes that the record indicates that the Veteran 
has reported repeated falls due to weakness in the lower leg.  
As noted above, the various examination results do not show 
significantly limited motion, incoordination, or altered 
gait.  Multiple examinations revealed sensory examination to 
be normal, as was coordination and gait.  While the June 2008 
examiner stated that right leg weakness may be the result of 
a sciatic nerve injury, evidence of record has not 
demonstrated that any current right leg weakness, beyond a 
moderate disability noted above, is related to the Veteran's 
in-service injury.  As noted, the Veteran also has peripheral 
neurology due to some unexplained cause in both lower 
extremities.  Moreover, following objective testing during 
each examination, the Veteran's muscle strength in the area 
of his service-connected injury was excellent with only some 
mild weakness in the quadriceps muscle and minimal tissue 
loss noted, his gait was normal, and he was able to ambulate 
without the aid of any assistive device although a brace has 
been recently requested to prevent injury in the event of a 
fall.  As such, a rating in excess of 20 percent pursuant to 
Diagnostic Code 8521, based on symptoms of right leg 
weakness, is not warranted at this time.

As noted above, the Veteran has also established service 
connection for injury to muscle group XIII.  In this case, 
the Board notes that the RO has indicated that separate 
ratings are not in order because the nerve damage and the 
muscle damage affect the same body part, specifically the 
upper leg/thigh.  See 38 C.F.R. § 4.55; see also August 2007 
rating decision.  However, while this may be a correct 
statement with regard to the cutaneous branch of the femoral 
nerve, it does not appear to hold equally as true for the 
popliteal or common peroneal nerve.  While the Board 
acknowledges that this nerve may arise from the thigh region 
and that the injury to that nerve likely occurred in the 
right thigh area based on service and post-service treatment 
records, the medical evidence of record indicates that the 
popliteal or common peroneal nerve also innervates the lower 
extremity including the ankle and foot.  Thus, the Board 
finds that it is appropriate to consider whether a separate 
rating is in order for the affected muscle group.

Based on the evidence of record, the Board finds that the 
Veteran's muscle group XIII injury is most analogous to a 
moderate muscle injury.  As noted, a period of in-service 
hospitalization is of record, in addition to consistent 
complaints of muscle disability symptoms, to include pain and 
weakness; however, no examiner of record has noted that the 
Veteran walks with a limp or that there is more than moderate 
impairment of muscle group XIII affecting the right thigh or 
knee.  As noted above, the vast majority of the medical 
evidence indicates that the Veteran's primary impairment is 
the weakness experienced by him in the right lower extremity.  
Further, there are no indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  The Veteran's wound has 
not been characterized as through and through, or a deep 
penetrating wound.  During the Veteran's VA examination in 
February 2007, excellent muscle strength was observed.  In 
May 2008, muscle strength of the right upper leg was 5/5.  
There was no muscle herniation or loss of muscle function, or 
any other impairment affecting the particular functions 
controlled by the injured muscles.  As such, while some pain 
and numbness has been noted, the evidence does not 
demonstrate a significant loss of strength or muscle 
substance to reflect more than a "moderate" muscle injury 
pursuant to Diagnostic Code 5313.  However, based on the type 
of injury, history and complaint, and objective findings, 
moderate muscle impairment is demonstrated.  Therefore, the 
Board finds that a separate 10 percent rating is in order for 
the injury to muscle group XIII.  

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  However, when 
considering additional functional loss, increased evaluations 
above those for a "moderate" muscle injury is not 
warranted.  In May 2008, repetitive bending of the knee did 
not increase pain, weakness, fatigability, or incoordination.  

Consequently, the Board finds that a disability rating 
equating a "moderately severe" muscle injury for residuals 
of the Veteran's residuals of a shell fragment wound to the 
right posterior thigh, muscle group XIII is not warranted.  
Accordingly, a disability rating in excess of 10 percent, for 
residuals of an injury affecting muscle group XIII, is denied 
on this basis.

The Board has also taken note of the Veteran's residual scar.  
Disabilities of the skin are addressed under 38 C.F.R. § 
4.118.  Scars, other than head, face, or neck, that are deep 
or that caused limited motion warrant a 10 percent rating if 
the area or areas exceed 6 square inches (39 sq. cm).  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating for area or 
areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The amendments are only effective, 
however, for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria.  In this case, the Veteran has not 
requested such consideration.

Here, each examiner stated that the Veteran's scar was 3 cm x 
0.5 cm, with no missing muscle mass.  There was no tenderness 
or increased sensitivity at the scar site, nor were adhesions 
present.  There was no edema, keloid formation, or clinical 
instability.  As such, the Veteran is not entitled to an 
additional disability rating of 10 percent under any 
Diagnostic Code listed above.

Finally, a review of the record reveals that the RO did not 
refer the evaluation of the disability at issue to the VA 
Under Secretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, VA Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for either disability on 
appeal.  Regarding the Veteran's claim for a higher 
disability rating for his service-connected disability, the 
rating criteria are not inadequate.  Higher schedular ratings 
are available, however, the Veteran simply does not meet 
those criteria.     




ORDER

A separate 10 percent evaluation for residuals of a shell 
fragment wound to the right posterior thigh with injury to 
muscle group XIII is granted, subject to the laws and 
regulations governing the payment of monetary benefits.   

A rating in excess of 20 percent for residuals of a shell 
fragment wound to the right posterior thigh with peripheral 
neuropathy affecting the cutaneous branch of the femoral 
nerve and the popliteal (common peroneal) nerve is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


